Citation Nr: 1423506	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-08 212	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  The Veteran died in May 2006.  The appellant sought death benefits based on the Veteran's service.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 decision in which the RO denied the appellant's claim for Dependency and Indemnity Compensation (DIC) benefits based on the finding that the appellant did not qualify as the surviving spouse.  In April 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.  In her substantive appeal, the appellant requested a hearing.  She subsequently withdrew this request, however, and as such, 
there is no pending request for a hearing.  For reason expressed below, the Board is formally dismissing this the claim on appeal.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that she wished to withdraw her appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn this appeal by way of an August 2010 written statement and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The appellant's representative reiterated her desire to withdraw this appeal in a May 2014 statement.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.


		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


